                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


JEFFREY C. SPAW,                     )
                                     )
     Plaintiff,                      )              Civil Case No.
                                     )             5:18-cv-230-JMH
v.                                   )
                                     )      MEMORANDUM OPINION AND ORDER
AMCOR RIGID PLASTICS USA, LLC,       )
                                     )
     Defendant.                      )
                                     )
                                     )
                                     )

                               ***
     This matter is before the Court upon Defendant Amcor Rigid

Plastics USA, LLC’s (“Amcor”)1 motion for summary judgment [DE 24].

Plaintiff Jeffrey Spaw, a former Amcor employee, brought this

action   alleging   he   was   terminated   in   violation   of   the   Age

Discrimination in Employment Act (“ADEA”) and the Kentucky Civil

Rights Act (“KCRA”). [DE 1]. The Court, having reviewed the motion,

the time for Spaw to file a response having lapsed, and being

otherwise sufficiently advised, this matter is ripe for review.

              I.    Factual and Procedural Background

     Amcor hired Spaw to work at a plant located in Nicholasville,

Kentucky in June 2011. [DE 1 at 1-2]. Following a series of




1 The Defendant notified the Court that it recently changed its
name to Amcor Rigid Packaging USA, LLC [DE 24 at 1, fn. 1, PageID
#223]. For the purposes of this order, the Court will use the
above-styled docket name.
                                    1
reprimands, Spaw’s employment with Amcor was terminated on May 8,

2017. [DE 1 at 2-7]. At the time of his termination, Spaw was

fifty-four years old. [DE 1 at 2]. Because Spaw believed he was

terminated based on his age, he filed a charge of age-based

discrimination   under    the     ADEA    with   the     Equal    Employment

Opportunity Commission (“EEOC”) and the Kentucky Commission on

Human Rights (“KCHR”). [DE 12-1; see DE 1-1, EEOC Dismissal and

Notice]. The EEOC issued a Dismissal and Notice of Rights in

January 2018, indicating that the EEOC was unable to establish a

statutory violation, but informed Spaw that he had the right to

file a lawsuit within ninety days of the notice. [DE 1-1 at 1].

Spaw initiated this lawsuit on April 4, 2018, alleging violations

of the ADEA, 26 U.S.C. § 623, and the KCRA, K.R.S. § 344.040(1).2

     Following   the   issuance   of     scheduling    orders    [DE   18-19],

counsel for Spaw filed and this Court granted their motion to

withdraw [DE 20-21]. Amcor filed a motion for summary judgment [DE

24] and several motions in limine [DE 25-27] on July 15, 2019. Per

Local Rule 7.1, Spaw’s deadline to respond to those motions was

August 5, 2019. Spaw has neglected to appear in the case since his

former counsel withdrew and he has failed to respond to Amcor’s

above-mentioned motions. Consistent with this Court’s practice,

Spaw was ordered to show cause why Amcor’s motion for summary


2 Because the KCRA section at issue mirrors the ADEA, the Court
does not separately address that claim.
                                    2
judgment should not be granted and was warned that his failure to

adequately respond may result in the entry of judgment in favor of

Amcor. [DE 28 at 2, PageID #427]. Spaw has failed to respond to

the Court’s order.

                         II.   Discussion

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving

party has the burden to show that “there is an absence of evidence

to support the nonmoving party’s case.” Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). “A dispute about a material fact is

genuine if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Smith v. Perkins Bd. of Educ.,

708 F.3d 821, 825 (6th Cir. 2013) (internal quotations omitted).

The Court construes the facts in the light most favorable to the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

     By failing to timely respond to Amcor’s motion for summary

judgment, Spaw waives opposition to the motion. See Humphrey v.

U.S. Att’y Gens. Office, 29 F. App’x 328, 331 (6th Cir. 2008);

Resnick v. Patton, 258 F. App’x 789, 790-91 n.1 (6th Cir. 1989);

Walker v. Jones, No. 09-cv-393-GFVT, 2010 WL 1838969, at *1 (E.D.

Ky. May 5, 2010). Spaw’s lack of response is grounds for this Court

to grant the motion under local rules. See LR 7.1(c).

                                 3
      Amcor does not dispute that Spaw could establish a presumption

of age discrimination under the ADEA.3 [DE 24 at 21, PageID #243].

Instead,     Amcor    claims   it    terminated          Spaw’s   employment       for   a

legitimate, non-discriminatory reason: his lengthy history of poor

job   performance.      [Id.].      Amcor       cites    to   several     disciplinary

actions leading up to Spaw’s termination, including a plethora of

warnings     regarding      his     continued       failure       to   follow      proper

procedure.     [Id.    at    21-23,     PageID          #243-45].      Following     this

explanation, Spaw had the burden of showing by a preponderance of

the evidence that the given reasons for termination had no basis

in fact, that they did not actually motivate the discharge, or

that they were insufficient to warrant dismissal. Sander v. Gray

Television Grp., Inc., 478 F. App’x 256, 265 (6th Cir. 2012).

      Spaw    also     briefly      mentions       in     the     complaint     alleged

harassment he received because of his age in violation of the ADEA.

[DE 1 at 8, PageID #8]. Amcor denies that Spaw was subjected to

pervasive harassment that created an objectively hostile work

environment. [DE 24 at 26, PageID #248]. Based on facts in the


3 This presumption is established where the plaintiff shows (1)
that he was at least forty years old at the time of the
discrimination, (2) that he was qualified for the job, (3) that he
suffered an adverse employment action, and (4) he was replaced by
someone substantially younger. Browning v. Dep’t of Army, 436 F.
3d 692, 695 (6th Cir. 2006)(citing Bush v. Dictaphone Corp., 161
F. 3d 363, 368 (6th Cir. 1998)). The employer must then offer a
non-discriminatory reason for the employment action. Id. If the
employer meets this burden, the plaintiff must prove that those
reasons are pretextual in order to prove age discrimination. Id.
                                            4
record, Amcor points out that of the few comments Spaw alleged

were harassment about his age, none were made with animus and did

not create a work environment Spaw could subjectively regard as

abusive. [Id. at 26-27, PageID #248-49]. Spaw never complained of

and Amcor had no evidence of his harassment. [Id. at 27, PageID

#249].

     Because Spaw has not responded to Amcor’s motion, which sets

out a non-discriminatory reason for his termination and dispels

the existence of pervasive harassment, he waives any opposition to

the motion and judgment should be granted as a matter of law.

Humphrey, 29 F. App’x at 331. The Court having reviewed Amcor’s

motion   for   summary   judgment   and    being     otherwise   sufficiently

advised,

     IT IS ORDERED as follows:

     (1)   Defendant Amcor Rigid Plastics USA, LLC’s motion for

summary judgment [DE 24] is hereby GRANTED;

     (2)   Claims against Defendant Amcor Rigid Plastics USA, LLC,

are hereby DISMISSED WITH PREJUDICE; and

     (3)   Defendant     Amcor   Rigid    Plastics    USA,   LLC,   is   hereby

DISMISSED as a party to this action.


     This the 6th day of September, 2019.




                                     5
6
